This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-2063

                               Matthew Steven Benson,
                                      Relator,

                                          vs.

                            Universal Truck Service LLC,
                                    Respondent,

               Department of Employment and Economic Development,
                                   Respondent.

                                Filed August 24, 2015
                                      Affirmed
                                     Ross, Judge

               Department of Employment and Economic Development
                               File No. 32601386-3

Matthew Steven Benson, New Brighton, Minnesota (pro se relator)

Universal Truck Service LLC, Roseville, Minnesota (respondent employer)

Lee B. Nelson, St. Paul, Minnesota (for respondent department)


      Considered and decided by Ross, Presiding Judge; Bjorkman, Judge; and Willis,

Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                        UNPUBLISHED OPINION

ROSS, Judge

       Matthew Benson quit his job as a mechanic for Universal Truck Service and an

unemployment law judge determined that he is ineligible for unemployment benefits.

Benson challenges that decision, arguing that the judge improperly denied him a second

evidentiary hearing, made deficient credibility determinations, and erroneously decided

that because of his employer’s requirement that he drive an unsafe vehicle was not a good

reason to quit. We affirm because the unemployment law judge acted within her

discretion by not holding an additional evidentiary hearing and by determining witness

credibility, and because the evidence supports the finding that Benson lacked a good

reason to quit.

                                         FACTS

       Matthew Benson worked as a fulltime mechanic for Universal Truck Service,

which provides repair services for diesel trucks. On a morning in April 2014, Universal’s

night-shift supervisor (whom the record identifies only as Jeff) ordered Benson to service

a client’s vehicle about 20 miles from Universal’s office. Jeff told Benson to drive to the

site using a particular Universal truck, which contained tools needed for the job. Benson

refused. He was concerned that the truck had a cracked windshield and was missing

wipers. Jeff directed Benson to drive a different truck. Benson again refused. He was

concerned that this truck had a worn tire, gas residue on its fuel tank, and an expired

inspection sticker. Jeff finally directed Benson to a third truck—one that lacked the

necessary tools for the job—and Benson complied.


                                            2
       What happened next is the subject of some disagreement between Benson and

Universal. According to Michael Perry, Universal’s general manager, Benson told the

off-site client that he lacked the necessary tools and Jeff drove the tire-worn truck to the

site so Benson could use its tools. Jeff told Benson that he intended to leave that truck

and drive the one that Benson had used back to Universal’s office. Benson acknowledges

that he did not expressly refuse to drive that swapped truck back to Universal, but he

reiterated his safety concern. Jeff replied to that stated concern by telling Benson that he

would send someone else to drive the tire-worn truck. Benson admits that he countered,

“[N]ormally I just drive the vehicle back,” to which Jeff suggested that Benson do so

unless he determined that he could not drive it. According to Benson, at the end of their

conversation Jeff said, “[W]ell you know you’re just gonna have to drive it back.”

       Benson never attempted to contact Perry, the duty supervisor. But Perry learned

that Benson was upset, and he tried to reach him by phone. Benson did not answer.

Benson decided to drive the truck back to Universal and confront Perry. He did. After a

heated exchange, Benson quit.

       Benson applied to the department of employment and economic development for

unemployment benefits and was approved. Universal appealed, and an unemployment

law judge (ULJ) held a hearing at which she elicited the testimony just described. Benson

also testified that Universal’s trucks were generally in poor condition. Perry denied that

assertion, but he acknowledged the worn tire. He explained that it had gone unnoticed

until Benson complained about it but that Benson could have easily replaced it. The ULJ

determined that Benson was ineligible for benefits because he did not quit for a good


                                             3
reason caused by Universal. Benson requested reconsideration and a new evidentiary

hearing. The ULJ refused to hold another hearing, and she affirmed her decision denying

benefits.

       Benson appeals by writ of certiorari.

                                     DECISION

       Benson challenges the ULJ’s benefits decision on three grounds. He first

maintains that he was entitled to a second hearing where he could introduce additional

evidence. He also argues that the ULJ improperly relied on Perry’s incredible testimony.

And he maintains that the evidence established that he had a good reason to quit caused

by Universal. None of these arguments leads us to reverse.

       Benson wanted a second evidentiary hearing. A ULJ must order an additional

evidentiary hearing if the requesting party demonstrates that the new evidence would

likely change the outcome of the decision and that either the party had good cause for not

previously submitting the evidence or the new evidence would show that previously

admitted evidence was likely false. Minn. Stat. § 268.105, subd. 2(c) (2014). We defer to

a ULJ’s decision whether to grant an additional evidentiary hearing and will reverse that

decision only if the ULJ abused her discretion. Vasseei v. Schmitty & Sons Sch. Buses

Inc., 793 N.W.2d 747, 750 (Minn. App. 2010). Benson says the second hearing would

have given him the chance to introduce photographs showing that the tire-worn truck had

a “K” designation on its license plate. He maintains that this would prove the truck

needed an inspection sticker, and that this in turn would prove that his safety concerns

were legitimate and that Perry falsely asserted that the truck needed no sticker.


                                               4
       Benson’s argument for reversal based on the allegedly improperly denied second

hearing fails because the hearing would have been futile. Minn. Stat. § 268.105, subd.

2(c) (requiring an additional hearing only if the new evidence would affect the decision).

The ULJ determined that Benson’s new evidence would not change her decision. This

determination is well supported because, whatever safety issues the second truck might

have had, the ULJ found that Universal never required Benson to drive it. And

undermining Benson’s contention that the photos discredit Perry because they belie his

testimony that the truck needed no inspection, the inspection requirement is not so

absolute as Benson suggests. Compare Minn. Stat. § 168.013, subds. 3(a) (defining gross

weight as the weight of the unloaded truck plus “the maximum load the applicant

proposes to carry on it”), (3)(c) (requiring license plates to display gross weight) (2014),

with Minn. Stat. §§ 169.011, subd. 32(a) (defining gross vehicle weight for chapter 169

as the greater of either the weight of the unloaded vehicle plus its actual load or the

maximum gross weight specified by the vehicle’s manufacturer), .781, subds. 1(a)(1)(i), 2

(requiring a valid inspection sticker for vehicles with a gross vehicle weight greater than

26,000 pounds) (2014). The ULJ did not abuse her discretion by not holding an additional

evidentiary hearing.

       Benson’s credibility challenge also is not convincing. He argues that the ULJ

improperly found Perry’s testimony credible, citing an inconsistency. He points out

particularly that Perry testified that Universal repairs its own vehicles immediately but

then admitted that some of its trucks were driven despite problems. This is not the sort of

inconsistency that leads us to reverse. We generally defer to a ULJ’s credibility


                                             5
determination so long as the ULJ states her grounds for support. Minn. Stat. § 268.105,

subd. 1a(a); 2015 Minn. Laws 1st Spec. Sess. ch. 1, art. 6, § 12 (amending Minn. Stat.

§ 268.105, subd. 7(d) (2014)); Icenhower v. Total Auto., Inc., 845 N.W.2d 849, 855

(Minn. App. 2014), review denied (Minn. July 15, 2014). The ULJ stated her grounds for

deeming Perry’s testimony more credible than Benson’s. She found that Perry’s

testimony was more logical, plausible, certain, and coherent. And she found Benson’s

testimony one-sided and apparently “exaggerated, defensive, and distorted.” The

transcript supports the finding. We have no ground to unsettle the ULJ’s credibility

determination. And we add that the benefits decision can rest largely on Benson’s own

testimony.

      We also are not persuaded to reverse based on Benson’s argument that the ULJ

erroneously decided that he did not quit for a good reason caused by his employer. An

employee who voluntarily quits his job is not eligible for unemployment benefits unless

he falls within an enumerated statutory exception. Minn. Stat. § 268.095, subd. 1 (2014).

One of these exceptions covers an applicant who quits for a good reason caused by his

employer. Id., subd. 1(1). Among other things, a good reason to quit must be so

significant that it would “compel an average, reasonable worker to quit and become

unemployed rather than remaining in the employment.” Id., subd. 3(3) (2014). Benson

argues that a reasonable worker would quit rather than drive an unsafe truck, but the

ULJ’s decision rested on her finding that Universal never required Benson to drive the

allegedly unsafe truck. Substantial evidence, including Benson’s own testimony, supports

the finding. According to Benson, Jeff told him that someone else would pick up the


                                           6
truck at the end of the work day and that Benson need not drive the truck if he determined

it was unsafe. And Perry’s testimony, which the ULJ found more credible than Benson’s,

indicated that no manager ordered Benson to drive it.

      Affirmed.




                                            7